DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.
Applicant's amendments and remarks, filed, 09/17/2020, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1, 3-8, 10-15, and 17-20 are under examination. 
Claims 2, 9, and 16 are cancelled.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).
Step 1:
This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claimed invention (claims 1, 8, and 15 being representative) is directed to a method, computer program product, and system for metagenome mapping and therefore falls into one of the four statutory category of invention (Step 1: YES).
Step 2A – Prong 1: 
This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Under the updated 2019 Guidance, we first look to whether the claim recites any judicial exceptions, such as “mathematical concepts”, “mental processes”, and/or “certain methods of organizing human activity”. In this case, the claimed invention recites the following limitations that are considered an abstract idea as enumerated in the 2019 PEG:
 determining a plurality of metagenomics read-OUT pairs by combining…reads…;
calculating, for each metagenomic read-OTU pair, a first ranking from 1 to at most N, wherein OUT’s with a highest sequence identify hit receive a rank of 1…; 
assigning, based on the first ranking, a match rank to each of the operational taxonomic unit identifications, wherein the match rank is greater than or equal to 1_ and wherein the match rank is based on a mode of distribution of each OTU; 
based on a determination that the match rank of an operational taxonomic unit identification is greater than a rank threshold, determining that the operational taxonomic unit identification is not a positive match; 
based on a determination that the match rank of an operational taxonomic unit identification is less than or equal to the rank threshold, determining that the operational taxonomic unit identification is a positive match; 
calculating…a promiscuity score for each of the operational taxonomic unit identifications, wherein the promiscuity score is a number that reflects a likelihood of a false positive, wherein the promiscuity score of an operational taxonomic unit identification X is calculated according to the formula: (Jk f(k)g(nk))/h(N), wherein nk is a number of genome AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 3 of 12 Serial Number: 15/000,203 fragment sequences matching the operational taxonomic unit…; 
based on a determination that the promiscuity score is greater than a false positive threshold, retaining the operational taxonomic unit identification; 
based on a determination that the promiscuity score is less than or equal to the false positive threshold, removing the operational taxonomic unit identification; 
Under the updated 2019 Guidance, in determining what a claim is “directed to,” we first look to whether the claim recites any judicial exceptions, such as “mathematical concepts”, “mental processes”, and/or “certain methods of organizing human activity”. Mathematical concepts include mathematical relationships, mathematical formulas or equations, and mathematical calculations. 
With regards to the above steps, they are all reasonably interpreted as mental processes because they can call be reasonably performed by the human mind of a scientist or engineer and include observation and/or evaluation, i.e. one can look at numerical and/or graphical representations of data and come to a conclusion using one’s mind or using a pencil and paper. Furthermore, there are no features in the claims that are so complex that they would require a machine to run/use it. Contrast this with Example 38, of the 2019 Revised Patent Subject Matter Eligibility Guidance, where one cannot possibly generate a random value using a pseudo-random number generator in one’s mind because a pseudo-random number generator is something that only exists within a machine. Similarly, one cannot simulate a ‘digital’ representation of an analog circuit in one’s mind. See also Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register (84 FR 50). 
Additionally, the calculating steps clearly require employing an explicit mathematical function (expressed using summation notation) and the ‘based on’ steps 
Step 2A - Prong 2: 
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
 sequencing, by a processor, genome fragments of a sample;
building a metagenomics map based on the promiscuity scores and…false positive threshold;
outputting, to a user device, an operational taxonomic unit identification comprising a positive match. 
Under the BRI, both the sequencing step merely obtains data for use by the abstract idea (i.e. pre-solution activity). Therefore, this step amounts to insignificant extra-solution activity and are not indicative of integration into a practical application. See MPEP 2106.05(g). 
The newly added step for ‘building’ a metagenomics map is generically recited and amounts to necessary data gathering and outputting. In other words, it does not add a meaningful limitation to the process as it broadly reads on generating a graph and is not associated with any real world applications. As such, this step amounts to nothing more insignificant extra-solution applications to the judicial exception. See MPEP 2106.05(g), which provides several examples from the courts including selecting information for display and printing or downloading generated menus. 
The outputting step merely outputs data and therefore also represents extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). Additionally, this step amounts to nothing more than linking the use of the abstract idea to a particular technological environment or field of use. See MPEP integrate the judicial exception into a practical application.
With regards to the processor, storage medium, user device, and processing circuit, are recited so generically that they can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Even when viewed in combination, the additional elements in this claim do no more than automate the abstract idea that a practitioner would perform, using the computer components as a tool. While this type of automation may improve the quality of the data and/or the life of a practitioner there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016). See also updated 2019 PEGs (Example 46).   Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO] 
Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
 The additional step for sequencing, building, and outputting steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity for the reasons discussed above. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. In this case, a review of applicant’s own specification [0022] is cited as evidence that sequencing methods were routine and conventional in the art. In other words, there is nothing unconventional about how the data is being collected, and therefore, these steps do not amount to an inventive concept (See MPEP 2106.05(g)). The examiner also takes official notice that methods for 
Dependent claims 3-7, 10-14, and 17-20  have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. Claims 3, 5-6, 10, 12-14, and 17 further limit the specificity of the abstract idea set forth above, by either adding additionally computational steps (e.g. calculating promiscuity scores, receiving samples identification sets) or further limiting the nature of the data used by the abstract idea (e.g. specific rank threshold values, specific mathematical functions). As such, these claims are still part of the abstract idea by definition and therefore the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception for the reasons set forth above. Claims 4, 11, further limit the specificity of the abstract idea by comparing sequences to a database. However, these steps are still part of the abstract idea by definition. As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception for the reasons set forth above. Furthermore, the recitation of a database also does not amount to significantly more for the same reason that the aforementioned processor does not under the Step 2B analysis, above. 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 
Response to Arguments
Applicant’s arguments, filed 09/17/2020, have been fully considered but are not persuasive for the following reasons. 

Applicant argues that the amended claims recite a practical application of the judicial exception, namely providing a platform for mapping metagenome samples that can reduce false positives. In response, not only are there no steps directed to this asserted improvement but applicant appears to be arguing that the improvement to the technology lies in the judicial exception. However, Applicant is reminded that “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018).  Additionally, the claims do not even recite a computer or processor for performing the claimed method and therefore do not provide a technological improvement in computer functionality, such as in Enflsh, LLC v. Microsoft Corporation, 822 F.3d 1327 (Fed. Cir. 2016), McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299 (Fed. Cir. 2016), and Visual Memory LLC v. NVIDIA Corporation, 867 F.3d 1253 (Fed. Cir. 2017). Therefore, in view of the updated 2019 Guidelines as discussed above, the claims do not integrate the JE into a practical application. For these reasons, the rejection is maintained. 


Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new matter rejection.
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
Amended claim 1 now recites “building a metagenomics map based on the promiscuity scores and…false positive threshold.”. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In this case, however, the examiner cannot find support for “building” a metagenomics map in the original claims, drawings, or the specification as originally filed, and no basis has been pointed to for these new limitations in applicant's remarks. In the absence of support for the newly recited limitations, these claims and claims dependent thereon are deemed to constitute new matter. 


Claim rejections - 35 USC § 112, 2nd Paragraph



(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 is/are also rejected due to said dependency. 
Claims 1, 8, and 15 recite “…and g(nk), h(N), and f(k) are functions suitable for determining OUT identification promiscuity.” It is unclear what is meant by “functions suitable for determining OTU identification promiscuity” such that the artisan would recognize the functions what structural limitations are actually intended, linear functions, parabolic functions, constants, exponential functions, logarithmic functions, etc. In this case the mathematical functions recited in the claims are undefined and term “suitable” is a relative term that is not defined in the specification. As a result, the claims fail to provide “a clear-cut indication of the scope of the subject matter embraced by the claim” by generically encompassing all known mathematical and/or computational techniques known in the art that, when practiced, achieve the claimed result. A review of the specification provides an example of what are deemed to be “suitable” mathematical functions [0026]. However, applicant is reminded that examples are not limiting definitions and it is improper to import narrowing limitations found in the specification into the claims. See MPEP 2111.01. Clarification is requested via amendment.
Claims 1, 8, and 15 recite “building a metagenomics mapping based on the promiscuity scores and the false positive threshold.” It is unclear as to the metes and bounds of the claimed “building” step such that one of skill in the art would recognize what computational operations are intended to achieve the claimed function. The 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20160103958-A1 (directed to systems, methods, and computer program products for merging a new nucleotide or amino acid sequence into operational taxonomic units).
US-20150213193-A1 (directed to a method and system for analyzing a microbiome of an individual).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619